Citation Nr: 1520147	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for residuals of colorectal cancer, to include as secondary to asbestos exposure.

2. Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from May 1967 to November 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in San Diego, California.

Regarding the issue of entitlement to service connection for colorectal cancer, the case was remanded in January 2011 to schedule the Veteran for a hearing.  He was afforded a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  The transcript is of record. The Board remanded the case in February 2012 and December 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the appeal for an addendum to a September 2014 VA opinion that addressed whether the appellant's colorectal cancer was related to in-service asbestos exposure.  The Board found that although the September 2014 opinion had thoroughly addressed whether there was any relationship between colorectal cancer and asbestos exposure, it was partially inadequate because it did not address whether colorectal cancer was otherwise related to service or an incident thereof.

In February 2015, an addendum opinion was obtained from the September 2014 examiner.  The February 2015 opinion, however, appears to have been copied verbatim from the September 2014 opinion.  The examiner added only that "I conclude again as I did on [the September 2014 opinion] that, although [the Veteran] has unequivocal evidence of asbestos exposure...it is not likely (<50% chance) that [his] rectal cancer was caused by or related in any way to the asbestos exposure [he] had while on active duty in the Navy."  As the February 2015 opinion failed to address whether colorectal cancer was otherwise related to service, it does not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claim of entitlement to service connection for sleep apnea, in a November 2014 substantive appeal, the Veteran requested a Travel Board hearing on that matter.  Thus far, no hearing has been held.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing in connection with the issue of entitlement to service connection for sleep apnea in accordance with applicable procedures.

2. Refer the electronic claims folders to the same VA examiner (or another one if that one is not available) who examined the Veteran in September 2014 for a supplementary opinion.  The examiner should review the electronic claims files, in particular the service treatment records, and provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent probability or better) the Veteran's colorectal cancer is otherwise related to service or an incident thereof.  The examiner is advised that an opinion regarding asbestos exposure is not required.  The examination report must include a well-reasoned rationale for the opinion and conclusion reached.

3. The AOJ should ensure that the medical report requested above complies with this remand and its instructions. If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.
 
4. After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal. If any benefit is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




